USCA11 Case: 21-14420      Date Filed: 09/15/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-14420
                    Non-Argument Calendar
                    ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TAMARA JEUNE,
a.k.a. Tamara Voltaire,


                                           Defendant-Appellant.


                    ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:18-cr-20684-RNS-1
USCA11 Case: 21-14420        Date Filed: 09/15/2022     Page: 2 of 5




2                      Opinion of the Court                21-14420

                     ____________________

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Tamara Jeune appeals her convictions following remand for
resentencing on multiple tax-fraud offenses. She contends that the
district court abused its discretion in admitting evidence of a prior
tax-fraud conviction under Rule 404(b), Fed. R. Evid., and by per-
mitting the government to make impermissible propensity argu-
ments at trial. But we rejected these exact arguments in her first
appeal, and our decision is law of the case here. So we affirm.
                                 I.
       Jeune’s convictions stem from a 2018 indictment alleging
that she operated a tax-fraud scheme through her tax-preparation
business from 2011 to 2016. Jeune entered a plea of not guilty and
stood trial. In support of its case at trial, the government intro-
duced evidence of Jeune’s conviction of tax fraud in 2009 and the
facts underlying the conviction, and it referenced those facts in its
opening and closing statements. The district court admitted the
evidence under Rule 404(b), over Jeune’s objections, as relevant to
show intent. A jury convicted Jeune of five counts, and the district
court sentenced her to a total of 180 months of imprisonment.
       On appeal, Jeune challenged the admission of the prior-con-
viction evidence under Rule 404(b) and the government’s use of
that evidence in opening and closing statements. After holding oral
USCA11 Case: 21-14420        Date Filed: 09/15/2022    Page: 3 of 5




21-14420               Opinion of the Court                       3

argument, a majority of the panel rejected these challenges and af-
firmed her convictions. United States v. Jeune, No. 19-13018, 2021
WL 3716406, at *7–9, *14 (11th Cir. Aug. 23, 2021). We held that
the prior-conviction evidence was “relevant under Rule 404(b) to
show intent, identity, knowledge, and absence of mistake,” and
that its probative value was not substantially outweighed by any
undue prejudicial effect, which was mitigated by appropriate jury
instructions. Id. at *7–8. In addition, while we found that the gov-
ernment made impermissible propensity arguments in its opening
and closing statements, we concluded that plain-error review ap-
plied to that issue and that Jeune had not established plain error.
Id. at *9–10. A dissenting judge would have held that, while some
of the challenged evidence was admissible, the government’s
presentation of the evidence “went too far” and, when viewed in
conjunction with its opening and closing statements, violated Rule
404’s prohibition on propensity evidence. Id. at *21–23.
       Although we affirmed Jeune’s convictions, we vacated the
sentence for unrelated reasons and remanded for resentencing. Id.
at *19. On remand, the district court resentenced Jeune to a total
of 132 months of imprisonment, and Jeune again appeals.
                                II.
       On appeal, Jeune does not raise any issue arising out of her
resentencing. Instead, she again seeks to reverse her convictions,
reviving her arguments against the admission of the prior-convic-
tion evidence and the government’s use of that evidence in open-
ing and closing statements. But we considered and rejected these
USCA11 Case: 21-14420         Date Filed: 09/15/2022     Page: 4 of 5




4                       Opinion of the Court                 21-14420

challenges in detail in our opinion affirming Jeune’s convictions,
and we see no basis to reconsider our rulings.
       It is well established that “an issue decided at one stage of a
case is binding at later stages of the same case.” United States v.
Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997). In particular,
“findings of fact and conclusions of law decided on [a] first appeal
are binding and constitute the law of the case in all subsequent pro-
ceedings.” United States v. Anderson, 772 F.3d 662, 669 (11th Cir.
2014). The law-of-the-case doctrine is “self-imposed by the courts
and operates to create efficiency, finality and obedience within the
judicial system.” Id. at 668 (cleaned up). The doctrine has “limited
exceptions,” including “where there is new evidence, an interven-
ing change in controlling law dictates a different result, or the ap-
pellate decision, if implemented, would cause manifest injustice be-
cause it is clearly erroneous.” Id. at 668–69 (cleaned up).
       Here, Jeune is barred by law of the case from relitigating her
challenge to the admission and use of the prior-conviction evidence
at her trial. In affirming her convictions in the first appeal, we con-
sidered and rejected her arguments in detail, holding that the dis-
trict court did not abuse its discretion by admitting the evidence
under Rule 404(b), and that the government’s improper propensity
arguments in opening and closing statements did not warrant re-
versal of the conviction on plain-error review. See Jeune, 2021 WL
3716406, at *7–10.
       While Jeune believes that the panel majority was wrong and
that the dissent was correct, she has fallen well short of showing
USCA11 Case: 21-14420       Date Filed: 09/15/2022    Page: 5 of 5




21-14420              Opinion of the Court                       5

that the prior decision was so clearly erroneous and manifestly un-
just that it would warrant giving Jeune “two bites at the appellate
apple.” Escobar-Urrego, 110 F.3d at 1560 (quotation marks omit-
ted).
       For these reasons, we affirm Jeune’s convictions and result-
ing sentence.
      AFFIRMED.